                  Case 19-10118-KJC           Doc 20       Filed 01/22/19       Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

MAREMONT CORPORATION, et al.,1                              Case No. 19-10118 (KJC)

                          Debtors.                          (Joint Administration Requested)


          NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS
     SCHEDULED FOR JANUARY 23, 2019 AT 11:30 A.M. (EASTERN TIME) BEFORE
     THE HONORABLE KEVIN J. CAREY, AT THE UNITED STATES BANKRUPTCY
      COURT FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 N. MARKET
     STREET, 5TH FLOOR, COURTROOM NO. 5, WILMINGTON, DELAWARE 198012

PETITIONS3

    1.   Voluntary Chapter 11 Petitions
         A.    Maremont Corporation [Case No. 19-10118; Filed January 22, 2019]
         B.    Maremont Exhaust Products, Inc. [Case No. 19-10119; Filed January 22, 2019]
         C.    AVM, Inc. [Case No. 19-10120 Filed; January 22, 2019]
         D.    Former Ride Control Operating Company, Inc. [Case No. 19-10121; Filed
               January 22, 2019]

    FIRST DAY DECLARATION

    2.   Declaration of Carl D. Anderson, II in Support of First Day Pleadings [Docket No. 3;
         Filed January 22, 2019]

    FIRST DAY MOTIONS GOING FORWARD

    3.   Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter 11
         Cases and (II) Granting Related Relief [Docket No. 4; Filed January 22, 2019]


1
   The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation)
(9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West Maple Road, Troy,
MI 48084.
2
  Any party who wishes to attend the hearing telephonically is required to make arrangements through CourtCall by
telephone (866-582-6878) or facsimile (866-533-2946) to register his/her telephonic appearance in accordance with
the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.
3
 Copies of the pleading referenced herein may be downloaded free of charge at Donlin, Recano & Company, Inc.’s
website at https://www.donlinrecano.com/Clients/mc/Index. or on the Court’s website, www.deb.uscourts.gov.


58686/0001-16798565v1
                  Case 19-10118-KJC      Doc 20      Filed 01/22/19   Page 2 of 3



         Status: This matter is going forward.

 4.      Debtors’ Application for Entry of an Order Appointing Donlin, Recano and Company,
         Inc. as Claims and Noticing Agent, Nunc Pro Tunc to the Petition Date [Docket No. 6;
         Filed January 22, 2019]

         Status: This matter is going forward.

 5.      Debtors’ Motion for Entry of an Order (I) Authorizing the Filing of a List of (A) the
         Twenty-Five Law Firms Representing the Largest Numbers of Asbestos Plaintiffs
         Asserting Claims Against the Debtors and (B) the Unsecured Creditors of the Debtors,
         (II) Authorizing the Listing of Addresses of Counsel for Asbestos Claimants in Creditor
         Matrix in Lieu of Claimants’ Addresses, (III) Approving Notice Procedures for Such
         Claimants, and (IV) Granting Related Relief [Docket No. 7; Filed January 22, 2019]

         Status: This matter is going forward.

 6.      Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Continue to Use
         Their Existing Cash Management System, Including Existing Bank Accounts and
         Business Forms, (II) Authorizing the Continuation of Certain Intercompany Transactions,
         (III) Waiving the Requirements of Section 345(b) of the Bankruptcy Code on an Interim
         Basis, and (IV) Granting Related Relief [Docket No. 8; Filed January 22, 2019]

         Status: This matter is going forward.

 7.      Debtors’ Motion for Entry of an Order (I) Scheduling Combined Hearing to Consider
         Approval of Disclosure Statement and Confirmation of Prepackaged Plan, (II)
         Establishing the Plan and Disclosure Statement Objection Deadline and Related
         Procedures, (III) Approving the Solicitation Procedures and Forms of Ballots, (IV)
         Approving the Form and Manner of Notice of the Combined Hearing, Objection
         Deadline, and Notice of Commencement, (V) Conditionally Directing that a Meeting of
         Creditors Not Be Convened, (VI) Conditionally Extending Deadline to File Schedules
         and Statements, and (VII) Granting Related Relief [Docket No. 9; Filed January 22,
         2019]

         Status: This matter is going forward.




                                                 2
58686/0001-16798565v1
                  Case 19-10118-KJC   Doc 20   Filed 01/22/19   Page 3 of 3



Dated: January 22, 2019                    SIDLEY AUSTIN LLP
                                           James F. Conlan
                                           Andrew F. O’Neill
                                           Allison Ross Stromberg
                                           Blair M. Warner
                                           One South Dearborn Street
                                           Chicago, Illinois 60603
                                           Telephone: (312) 853-7000
                                           Facsimile: (312) 853-7036

                                           and
                                           COLE SCHOTZ P.C.

                                           /s/ J. Kate Stickles
                                           Norman L. Pernick (No. 2290)
                                           J. Kate Stickles (No. 2917)
                                           500 Delaware Avenue, Suite 1410
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 652-3131
                                           Facsimile: (302) 652-3117

                                           PROPOSED ATTORNEYS FOR THE DEBTORS
                                           AND DEBTORS IN POSSESSION




                                           3
58686/0001-16798565v1
